        Case 1:18-cv-12105-DPW Document 5 Filed 10/09/18 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


FACULTY, ALUMNI, AND STUDENTS         )
OPPOSED TO RACIAL PREFERENCES,        )
                                      )
                  Plaintiff,          )
                                      )          CIVIL ACTION NO.
v.                                    )          18-12105-DPW
                                      )
                                      )
HARVARD LAW REVIEW, HARVARD           )
LAW SCHOOL, HARVARD UNIVERSITY, )
BETSY DEVOS, in her official capacity )
as U.S. Secretary of Education,       )
                                      )
                  Defendants.         )


                            ORDER OF RECUSAL
                              October 9, 2018

      In accordance with 28 U.S.C. § 455(a), I hereby recuse myself from this

proceeding. The Clerk is directed to return the case for reassignment.




                                    /s/ Douglas P. Woodlock_________
                                    DOUGLAS P. WOODLOCK
                                    UNITED STATES DISTRICT JUDGE
